



WARNING

The
    President of the panel hearing this appeal directs that the following should be
    attached to the file:

An order
    restricting publication in this proceeding under ss. 486.4(1), (2), (2.1),
    (2.2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall
    continue.  These sections of
the Criminal Code
provide:

486.4(1)        Subject
    to subsection (2), the presiding judge or justice may make an order directing
    that any information that could identify the victim or a witness shall not be
    published in any document or broadcast or transmitted in any way, in
    proceedings in respect of

(a)      any
    of the following offences;

(i)       an
    offence under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170,
    171, 171.1, 172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01,
    279.011, 279.02, 279.03, 280, 281, 286.1, 286.2, 286.3, 346 or 347, or

(ii)      any
    offence under this Act, as it read at any time before the day on which this
    subparagraph comes into force, if the conduct alleged involves a violation of
    the complainants sexual integrity and that conduct would be an offence
    referred to in subparagraph (i) if it occurred on or after that day; or

(iii)      REPEALED:
    S.C. 2014, c. 25, s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)      two
    or more offences being dealt with in the same proceeding, at least one of which
    is an offence referred to in paragraph (a).

(2)      In
    proceedings in respect of the offences referred to in paragraph (1)(a) or (b),
    the presiding judge or justice shall

(a)      at
    the first reasonable opportunity, inform any witness under the age of eighteen
    years and the victim of the right to make an application for the order; and

(b)      on
    application made by the victim, the prosecutor or any such witness, make the
    order.

(2.1)
    Subject to subsection (2.2), in proceedings in respect of an offence other than
    an offence referred to in subsection (1), if the victim is under the age of 18
    years, the presiding judge or justice may make an order directing that any
    information that could identify the victim shall not be published in any
    document or broadcast or transmitted in any way.

(2.2) In
    proceedings in respect of an offence other than an offence referred to in
    subsection (1), if the victim is under the age of 18 years, the presiding judge
    or justice shall

(a) as
    soon as feasible, inform the victim of their right to make an application for
    the order; and

(b) on
    application of the victim or the prosecutor, make the order.

(3)      In
    proceedings in respect of an offence under section 163.1, a judge or justice
    shall make an order directing that any information that could identify a
    witness who is under the age of eighteen years, or any person who is the
    subject of a representation, written material or a recording that constitutes
    child pornography within the meaning of that section, shall not be published in
    any document or broadcast or transmitted in any way.

(4)      An
    order made under this section does not apply in respect of the disclosure of
    information in the course of the administration of justice when it is not the
    purpose of the disclosure to make the information known in the community. 2005,
    c. 32, s. 15; 2005, c. 43, s. 8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29;
    2014, c. 25, ss. 22,48; 2015, c. 13, s. 18..

486.6(1)        Every
    person who fails to comply with an order made under subsection 486.4(1), (2) or
    (3) or 486.5(1) or (2) is guilty of an offence punishable on summary
    conviction.

(2)      For
    greater certainty, an order referred to in subsection (1) applies to prohibit,
    in relation to proceedings taken against any person who fails to comply with
    the order, the publication in any document or the broadcasting or transmission
    in any way of information that could identify a victim, witness or justice
    system participant whose identity is protected by the order. 2005, c. 32, s.
    15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Siscoe, 2017 ONCA 133

DATE: 20170216

DOCKET: C59855

MacPherson, Rouleau and Brown JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

John Siscoe

Appellant

John Siscoe, acting in person

Mabel Lai, for the respondent

Heard: February 9, 2017

On appeal from the sentence imposed on December 13, 2013 by
    Justice John B. McMahon of the Superior Court of Justice, sitting without a
    jury.

ENDORSEMENT

[1]

The appellant pleaded guilty to and was convicted of aggravated assault,
    sexual assault, forcible confinement, and uttering threats. The sentencing
    judge found the appellant was a dangerous offender and imposed an indeterminate
    sentence.

[2]

After hearing the appeal from sentence, we dismissed it with reasons to
    follow. These are those reasons.

[3]

The appellant provided us with a letter he prepared expressing remorse,
    together with a desire to make a contribution to the community during his
    remaining years. We have read the letter and appreciate the appellants
    expression of his desire to learn from his past mistakes. However, as an appeal
    court, our function is to correct any errors committed by the court below.

[4]

The appellant appeals the imposition of an indeterminate sentence. At his
    sentencing hearing, the appellant submitted that a sentence of 10 years further
    imprisonment followed by a 10-year long-term supervision order would adequately
    protect the public from him committing a serious personal injury offence or
    murder:
Criminal Code
, s. 753(4.1). The appellant repeats that
    submission before us.

[5]

The sentencing judge did not accept that submission. He conducted a
    detailed review of the evidence regarding several factors: (i) the practical
    availability of community supervision under a lesser measure; (ii) the
    challenge posed by the appellants limited cognitive ability in assessing the
    efficacy of future counselling; (iii) the challenges posed by the combined operation
    of the three serious mental disorders suffered by the appellant  antisocial
    personality disorder, substance dependence disorder (cocaine and alcohol), and
    coercive sexual preference; (iv) the opinions of the forensic psychiatrist, Dr.
    Woodside, about (a) the high risk of the appellant reoffending by committing a
    violent sexual offence, (b) the appellants lack of insight into the horrific
    nature of the predicate offences, and (c) the appellants need for a life-time
    treatment plan and 24/7 supervision until he proved himself reliable in the
    community; and (v) the evidence that the degree of violence of the appellants
    conduct was escalating as he grew older. Having considered that evidence, the
    sentencing judge concluded the appellants proposed release and treatment plans
    could not adequately protect the public.

[6]

We see no error in the sentencing judges analysis or conclusion.

[7]

The appeal from sentence is dismissed. We encourage the appellant to
    continue with the efforts described in his letter; they will be relevant to
    future reviews by the Parole Board.

"J.C. MacPherson
    J.A."

"Paul Rouleau
    J.A."

"David Brown
    J.A."


